Citation Nr: 1308172	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-02 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for Achilles tendonitis of the right ankle.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had periods of active duty from August 1978 to August 1988, July 1991 to August 1991, November 2001 to February 2002, and April 2005 to April 2006, with additional service in the Marine Corps and Air Force Reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in March 2011.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claim.  That 60-day window has now expired and, thus, appellate review may proceed.

The Board observes that, in a written statement accompanying the January 2009 Substantive Appeal, the Veteran alleged that he had developed low back and bilateral hand problems during active duty.  He also claimed to have contracted a skin rash while serving in Iraq and to have incurred high blood pressure and erectile dysfunction because of physical inactivity associated with his right Ankle tendonitis.  The Board construes the Veteran's assertions as original claims for service connection for low back, bilateral hand and wrist, and skin disabilities, and for hypertension and erectile dysfunction, to include as secondary to the service-connected right ankle disability on appeal.  Moreover, the Board recognizes that the Portland RO addressed those service-connection claims in a November 2011 rating decision.  However, instead of rating those claims, the RO deferred them for later adjudication pending additional development.  As it does not appear that those claims have yet been adjudicated by the agency of original jurisdiction (AOJ), they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2012).

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

The Veteran contends that his right Achilles tendonitis is worse than contemplated by his current 10 percent rating, which has been assigned by analogy under the diagnostic code governing synovitis.  38 C.F.R. § 4.71, Diagnostic Code 5020.  Before the Board can adjudicate the Veteran's claim, however, additional development is required.  

I.  VA Treatment Records

At the March 2011 Travel Board hearing, the Veteran reported that he was not receiving any current treatment for his right Achilles tendonitis, but had previously consulted a VA clinician regarding that service-connected disability.  Specifically, the Veteran testified that, approximately one year earlier, he had been prescribed orthotic shoes by a "Dr. K." at the Portland VA Medical Center.  See Board Hearing Tr. at 16.  However, no records of such treatment have been associated with the claims file.  Rather, the VA treatment records currently associated with the claims file include only those dated prior to June 7, 2007 and after March 2, 2011.  Hence, it appears from the Veteran's testimony that VA treatment records remain outstanding for the period beginning June 7, 2007, and ending March 2, 2011.

Subsequent VA treatment records also appear to be outstanding.  The record includes a February 8, 2012, exchange of emails in which the Veteran complained of pain in his right lower extremity and a VA staff physician recommended clinical follow-up.  However, it is unclear whether such follow up has taken place as no treatment records dated since February 8, 2012, have been added to the claims file.  

Based on the foregoing, the Board finds that efforts should be undertaken on remand to obtain the Veteran's VA treatment records from the periods from June 7, 2007, to March 2, 2011, and from February 9, 2012, to the present.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  


II.  Private Treatment Records

In addition to summarizing his relevant VA medical history, the Veteran testified at his Board hearing that he had received periodic private treatment for right ankle problems.  See Board Hearing Tr. at 16-17.  Specifically, he reported that a private physician, "Dr. F.," had examined him in 2006 and recommended a course of physical therapy.  The Veteran further testified that he had attended a few physical therapy sessions at Hermiston Physical Therapy in Hermiston, Oregon, before being advised that VA would no longer cover the cost of such treatment, which he was unable to personally afford.  See Board Hearing Tr. at 20-21.  

The Veteran's Board hearing testimony echoed his previous account of private medical treatment, which was incorporated in his December 2007 Notice of Disagreement.  In that document, the Veteran noted that his private treating physician had prescribed both physical therapy and "a device [to be] worn at night to flex the [right] foot back," which the Veteran complained was "painful and unbearable to wear."  

In light of the Veteran's testimony and written assertions, the Board is on notice that private treatment records from a physician and a physical therapist exist that are pertinent to this appeal.  Significantly, while the AOJ has obtained copies of records from a Portland acupuncturist who treated the Veteran for service- and nonservice-connected disabilities, it has not requested his private physician's and physical therapist's records.  The Board acknowledges that the Veteran did not submit those private treatment records during the 60-day evidentiary window following his Board hearing.  Nevertheless, as VA has not yet conducted its own inquiry for those private treatment records, and as the case requires additional development on other grounds, reasonable efforts to obtain such records should be made on remand.  

Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of records from his private physician and physical therapist.  Then, if the Veteran provides the requested information, the AOJ should attempt to obtain such records.

III.  Medical Examination

The record reflects that the Veteran was last afforded a VA examination in connection with his right Achilles tendonitis claim in April 2007.  At that time, his right ankle manifestations included tenderness to palpation at the distal end of the Achilles tendon, but no significant limitation of motion.  

Thereafter, in testimony before the Board, the Veteran asserted that he had been heavily medicated with painkillers during the above examination, which had affected the range-of-motion findings obtained therein.  See Board Hearing Tr. at  3-4.  The Veteran further testified that the overall severity of his right Achilles tendonitis had since increased.  In this regard, he reported that this service-connected disability is now productive of significant limitation of motion, to the extent that he can hardly move his right ankle.  See Board Hearing Tr. at 15.  The Veteran also acknowledged the onset of other right ankle symptoms, including a "poking, stabbing" pain, which was constant in nature, and a recurrent "Charley Horse" sensation whenever he tried to relax the affected joint.  Id.  

In terms of other functional impairment, the Veteran testified that his Achilles tendonitis had reached a level of severity that required him to modify many of his social and occupational pursuits.  See Board Hearing Tr. at 14.  For example, he stated that he could no longer keep up with his youngest son during hikes and other Boy Scout outings.  Id.  The Veteran also reported that his ability to care for his young grandchildren had been compromised and that he had been forced to withdraw from many activities that he used to enjoy with his family.  Id.  He further testified that he had put on weight due to his inability to exercise and had reluctantly transitioned from a physically demanding job to one that was largely sedentary.  See Board Hearing Tr. at 5-7.  

The Veteran is competent to offer the foregoing impressions of worsening right ankle pain, limitation of motion, and related symptoms, which are capable of lay observation.  See  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted). Similarly, he is competent to attest to the perceived occupational impairment and other functional effects associated with those symptoms.  Id.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The United States Court of Appeals for Veterans Claims has held that, where the Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (noting that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

Here, the Veteran's testimony, and the evidence of ongoing treatment, raises the possibility that his right Achilles tendonitis has increased in severity since the most recent VA examination.  As such, a new examination is required on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the Portland VA Medical Center for the periods from June 7, 2007, to March 2, 2011, and from February 9, 2012, to the present.  

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of records from the private physician who treated him for right Achilles tendonitis ("Dr. F.") and from the facility where he sought physical therapy for that service-connected disability (Hermiston Physical Therapy in Hermiston, Oregon). 

If the Veteran provides the requested information, make two attempts to obtain the relevant private treatment records or make a formal finding as to why such records cannot be obtained.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012); 38 U.S.C.A. § 5103A(2)(B).   

3.  If any of the records requested in items 1 through 2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After the development requested in items 1 through 3 is complete, schedule the Veteran for an examination to assess the current nature, extent, and severity of his service-connected right Achilles tendonitis.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

The examiner should conduct all clinically-indicated tests and studies, to specifically include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's right ankle, i.e., the extent (in terms of degrees) of his pain-free motion.  

In addition, the examiner should discuss the degree of occupational impairment attributable to the Veteran's right Achilles tendonitis.  In particular, the examiner should describe what types of employment activities would be limited because of that service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In making these determinations, the examiner should take into account the Veteran's assertions regarding having to change jobs and scale back his occupational and social activities on account of his right ankle problems.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

5.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


